Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 10-16 in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that the sensor that is “configure to capture a topology of the powder bed” as required by Groups I and III is not so distinct so as to require a separate search for Group II.  This is not found persuasive because there would be a search burden since the method claim would require that the material worked upon be searched; thus, there is a search burden. See MPEP 2115.
The requirement is still deemed proper and is therefore made FINAL.
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 10-16 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-16 are rejected under 35 U.S.C. § 103 as being unpatentable o PIDAN (US-20180369855-A1), hereinafter referred to as PIDAN, in view of CREAR (US-20180348367-A1), hereinafter referred to as CREAR.

	
Regarding Claim 10, PIDAN teaches an additive manufacturing system comprising (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.):
	-	 a powder bed (This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of leveling powder.) with a build plate (4, Figure(s) 1 and 4);
	-	 a recoater positioned above the powder bed and disposed to wipe across a top of the powder bed (spreading unit 1, Figure(s) 1 and 4),
	-	a pin array comprising a plurality of pins supported by the recoater configured to be individually moved relative to the recoater while the recoater is being wiped across the top of the powder bed (plurality of rods 12, Figure(s) 1 and 4 and Paragraph(s) 0061); and 
	-	a sensor configured to capture a topology of the powder bed for use in moving the plurality of pins relative to the recoater (optical sensor 9, Figure(s) 1 and 4 and Paragraph(s) 0049).
However, PIDAN does not explicitly teach the following limitation(s): 	
a powder bed with a build plate configured to move in a vertical direction for a layer-by-layer additive manufacturing process;
a plurality of container walls disposed on sides of the powder bed and configured to contact a powder material of the powder bed, wherein the build plate is disposed between the plurality of container walls
In the same field of endeavor, CREAR teaches an additive manufacturing build plate with a recoater system and layer-by-layer process (abstract, Paragraph(s) 0030 ) as well as the following limitation(s): 	 
a powder bed with a build plate configured to move in a vertical direction for a layer-by-layer additive manufacturing process (Paragraph(s) 0030 and Figure(s) 6);
a plurality of container walls disposed on sides of the powder bed and configured to contact a powder material of the powder bed, wherein the build plate is disposed between the plurality of container walls (Paragraph(s) 0030 and Figure(s) 6);

PIDAN and CREAR are analogous in the field of spreading units. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify CREAR'(s) recoater with PIDAN'(s) spreading unit, because the spreading unit allows for the shaping contour of the shaper to be adjustable (PIDAN, abstract).  One of ordinary skill in the art would understand that the substitution of a recoating unit  with a adjustable spreading unit would allow for better fine-tuned contouring of the material being shaped (PIDAN, Paragraph(s) 0017).
 
Regarding Claim 11, PIDAN AND CREAR teach the additive manufacturing system of Claim 10; PIDAN further teaches:
	-	 further comprising:
	-	 a shield disposed to move relative to the powder bed (casing 13, Figure(s) 1 and 4 and Paragraph(s) 0061);
	-	 an actuator mounted to the shield (Paragraph(s) 0062); and 
	-	 wherein each pin of the pin array is connected to the actuator by a driving arm (actuators 17, Figure(s) 1 and 4 and Paragraph(s) 0070),
	-	 wherein each pin of the pin array is slideably engaged with the shield (Figure(s) 1 and 4); and 
	-	a controller electrically connected to the sensor and the actuator (control system 10, Figure(s) 1 and 4 and Paragraph(s) 0050),
	-	 wherein the controller is configured to send and receive electrical signals to and from the sensor and the actuator (Paragraph(s) 0029).
 
Regarding Claim 12, PIDAN AND CREAR teach the additive manufacturing system of Claim 11; PIDAN further teaches:
	-	 wherein the controller controls actuation of each pin of the pin array via corresponding driving arm based on the captured topology of the powder bed (Paragraph(s) 0050, 0029, 0054-0055)
 
Regarding Claim 13, PIDAN AND CREAR teach the additive manufacturing system of Claim 11; PIDAN further teaches:
	-	 further comprising a plurality of coverings wherein each covering that is attached to a bottom face or (The examiner considers that the term “or” requires only one limitation must be met.) to a leading edge of one of the pins of the pin array (shaper 2, Figure(s) 1 and 4 and Paragraph(s) 0042). The examiner considers that this modification is obvious to make separable. Please see MPEP 2144.04 titled “Making Separable”.
 
Regarding Claim 14, PIDAN AND CREAR teach the additive manufacturing system of Claim 11; PIDAN further teaches:
	-	 further comprising a covering that is attached to each of the plurality of pins at a bottom face or (The examiner considers that the term “or” requires only one limitation must be met.) to a leading edge and extends across the pin array (shaper 2, Figure(s) 1 and 4 and Paragraph(s) 0042).
 
Regarding Claim 15, PIDAN AND CREAR teach the additive manufacturing system of Claim 11; PIDAN further teaches:
	-	 wherein the driving arm comprises a plurality of driving arms extending between the actuator and the pins of the pin array (bearing 22, Figure(s) 1 and 4 and Paragraph(s) 0073),
	-	 wherein one of the driving arms of the plurality of driving arms is connected to the actuator and to one of the pins (Figure(s) 1 and 4),
	-	 wherein the actuator is disposed to drive motion of the driving arms (Figure(s) 1 and 4).
 
Regarding Claim 16, PIDAN AND CREAR teach the additive manufacturing system of Claim 11; PIDAN further teaches:
	-	 wherein each pin of the pin array is slideably engaged with an adjacent pin of the pin array (Figure(s) 1 and 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BUCHER (US-20120084056-A1) teaches a sensor for measuring the topography of the substrate (abstract).
MOON (US-20130017319-A1) teaches a recoater with a thickness measurer and a controller (abstract).
KUIJPERS (US-20180200948-A1) teaches a variable height blade (Paragraph(s) 0053).
CREAR (US-20180348367-A1) teaches a calibration method for a recoater using sensors (abstract).
VOLK (US-20190134746-A1) teaches a device for determining the three-dimensional topography of the powder surface (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743   

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743